Order unanimously affirmed with costs. Memorandum: Because plaintiffs have demonstrated that the damages might well *862reach into the excess coverage, a declaratory judgment action is the appropriate vehicle to determine whether coverage exists under the State Farm policy (see, State Farm Fire & Cas. Co. v LiMauro, 103 AD2d 514, 518, affd 65 NY2d 369; Hollander v Nationwide Mut. Ins. Co., 60 AD2d 380, 383, lv denied 44 NY2d 646; Post v Metropolitan Cas. Ins. Co., 227 App Div 156, affd 254 NY 541). Plaintiffs, as the injured parties, have standing to commence this action (see, Reliance Ins. Co. v Garsart Bldg. Corp., 122 AD2d 128, 131; Curreri v Allstate Ins. Co., 37 Misc 2d 557). Moreover, although plaintiffs initially neglected to join Pamela Lautner as a defendant, Supreme Court properly granted plaintiffs’ request to add her as a party defendant (see, CPLR 1001 [a]) so the case is now in the proper posture. (Appeal from order of Supreme Court, Monroe County, Siracuse, J.—summary judgment.) Present— Dillon, P. J., Callahan, Green, Pine and Balio, JJ.